DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to an amendment filed on 12/08/2020
Claims 1, 2, 5-9, 14-17 and 19-20 have been amended. 
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 12/08/2020, regarding rejection under 35 USC § 112(b) have been fully considered and they are persuasive. Therefore, 35 USC § 112(b) rejection have been withdrawn.
Applicant argument regarding rejection under 35 USC § 103 have been fully considered, but they are unpersuasive. Applicant argues that “Oyman fails to disclose or suggest establishing a separate data path to an element of the network providing network assistance. Further, Oyman also fails to disclose or suggest the specific signaling between the terminal device and the infrastructure equipment set forth in the claims.” (page 12).
[i.e. first communication path] to the client 206 [Fig. 2, ⁋ 0033] and the client-to-DANE interface component 216 control communications coming from the DASH client via the path or link 232 [i.e., second communication path]. The metric and status messages received from the client device concurrent with or simultaneous to a delivery of the streaming media content via the media path interface component 212 along the media path 234 [⁋ 0043] and NPL-1 teaches DASH client initiates a DNS query to identify the IP address of the DANE. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s  1-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman (US 2018/0139254, hereinafter “Oyman”) in view of Non-Patent Literature (NPL)_Evaluation on the solutions for DASH optimization (hereinafter “NPL-1”).

Regarding Claim 1, Oyman teaches a terminal device for use with a telecommunications network (Fig. 2, DASH client 206), the terminal device comprising receiver circuitry, transmitter circuitry and processing circuitry (Fig. 16, receiver/transmitter 1610, Processor 1616), wherein the processing circuitry is configured: to control the receiver circuitry to receive data (e.g., delivery of the media content)  from infrastructure equipment of the network via a first communication path (e.g., the media path interface 234) through the network ([Fig. 1, ⁋ 0029], a web browser 122 of the client 120 can request multimedia content using a HTTP GET message 140. The web browser 122 can pull media from the server segment by segment in accordance with the MPD. [Fig. 2, ⁋ 0033], The DANE media origin server component 202 can facilitate delivery of media streams to and from memory based on client requests as a first hop or source of streaming content in a content delivery network. This media content can be delivered or streamed (via the media path interface 234) to one or more clients 206. [⁋ 0043], the media path interface ;
to control the transmitter circuitry to transmit, via a second, different, communication path through the network, a first request to infrastructure equipment of the network… to control the receiver circuitry to receive, from the infrastructure equipment of the network via the second communication path, a signal… ([Fig. 2, ⁋ 0033] media content delivered via media path interface 234 [i.e. first communication path] to the client 206. [⁋ 0043] the client-to-DANE interface component 216 control communications coming from the DASH client via the path or link 232 [i.e., second communication path]. The metric and status messages received from the client device concurrent with or simultaneous to a delivery of the streaming media content via the media path interface component 212 along the media path 234. Therefore, it is clear that a second different communication path 232 is used to communicate with the DANE component). 
to monitor whether a predetermined condition associated with reception  of the data by the receiver circuitry is met and, when determined that the predetermined  condition is met, to control the transmitter circuitry to transmit a second request to the infrastructure equipment of the network requesting the identified element of the network to perform the predetermined process ([⁋ 0035], DANE component 204 can further control and manage the client request and dynamically operate the delivery of the streaming content based on data presented to the DASH client 206 and messages exchanged with the DASH client over different interfaces on the network. [⁋ 0037], if something goes wrong in the network, or there is a mismatch between the client capabilities and characteristics of the content, this could lead to poor streaming experience, especially in a congested environment, which can result in re-buffering events.[⁋ 0039], the DANE component 204 can operate to provide current network conditions or parameters to the DASH client 206 in order for the DASH client 206 to dynamically select available parameters, defaults, media content versions or configurations of the media during streaming in response to a congestion event. These event indicators [i.e. predetermined condition] (e.g., slowing throughput, a re-buffering, a drop in network bandwidth available, other network parameter falling below a predetermined threshold), or on the fly as a network condition changes. The modification to the streaming content can be based on the metric and .
However, Oyman does not explicitly teach transmit a first request to the infrastructure equipment of the network requesting information identifying an element of the network configured to perform a predetermined process associated with the transmission of the data to the receiver circuitry; to control the receiver circuitry to receive, from infrastructure equipment of the network, a signal identifying the element of the network configured  to perform the predetermined process.
NPL-1 teaches transmit a first request to the infrastructure equipment of the network requesting information identifying an element of the network configured to perform a predetermined process associated with the transmission of the data to the receiver circuitry; to control the receiver circuitry to receive, from infrastructure equipment of the network, a signal identifying the element of the network configured  to perform the predetermined process ([Page 2, Solution 3], teaches the DASH client need to know the IP address of the DANE. the DASH client initiates a DNS query [e.g. requesting information identifying an element of the network]  with the DASH client's location, e.g. cell ID. Get the IP address of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to query DNS server to identify network element [e.g., DANE] that configured  to perform the predetermined process as taught by NPL-1 as a predictable alternative to identify network element using DNS query.

Regarding Claim 2, Oyman teaches the terminal device of claim 1, wherein the first request is indicative of a selected mode of a plurality of modes associated with the predetermined process, wherein the signal identifies the element of the network in accordance with the selected mode ([⁋ 0042], metrics and status messages can be messages capable of being sent from DASH clients to DANE based devices/components. [⁋ 0045], The metric and status messages can be related to or include one or more throughput parameters, one or more quality of service parameters [i.e., indicative of a selected mode], and one or more transcoding/transrating parameters, which enable transcoding operations to be offloaded from the media origin server. The quality of service parameters can comprise one or more of a guaranteed bit rate, a maximum bit rate, a delay time, and a packet loss. The transcoding parameters can comprise one or more 

Regarding Claim 3, Oyman teaches the terminal device of claim 2, wherein the plurality of modes comprise performing network assistance for supporting transmission of the data to the receiver circuitry, proxy caching, and quality of service management ([⁋ 0045], The metric and status messages can be related to or include one or more throughput parameters, one or more quality of service parameters, and one or more transcoding/transrating parameters, which enable transcoding operations to be offloaded from the media origin server. The quality of service parameters can comprise one or more of a guaranteed bit rate, a maximum bit rate, a delay time, and a packet loss. [⁋ 0047] third party server 310 can be configured or operate similarly as the DANE component 204, which can also be a 

Claim 4, Oyman teaches a terminal device according to claim 1, wherein the identified element of the network is a Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) – aware Network Element (DANE) (Fig. 2 and 3 illustrates the DASH-aware network element (DANE) 204).

Claim 5, Oyman does not explicitly teach, but NPL-1 discloses  a terminal device according to claim 4, wherein the first request is a Domain Name System (DNS) request comprising a Fully- Qualified Domain Name (FQDN) (Page 2, teaches a new FQDN is also needed to perform the DNS query).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use FQDN to perform DNS query 

Regarding Claim 6, Oyman teaches  a terminal device according to claim 1,  to monitor whether the predetermined condition associated with the reception of the data by the receiver circuitry is met and, when it is determined that the predetermined condition is met, to control the transmitter circuitry to transmit the second request to the infrastructure equipment of the network requesting the newly identified element of the network to perform the predetermined process ([⁋ 0035], DANE component 204 can further control and manage the client request and dynamically operate the delivery of the streaming content based on data presented to the DASH client 206 and messages exchanged with the DASH client over different interfaces on the network. [⁋ 0037], if something goes wrong in the network, or there is a mismatch between the client capabilities and characteristics of the content, this could lead to poor streaming experience, especially in a congested environment, which can result in re-buffering events.[⁋ 0039], the DANE component 204 can operate to provide current network conditions or parameters to the DASH client 206 in order for the DASH client 206 to dynamically select available parameters, defaults, media content versions or configurations of the media during streaming in response to a congestion event. .
However, Oyman does not explicitly teach, but NPL-1 discloses upon handover of the terminal device from first infrastructure equipment of the network to second infrastructure equipment of the network, the processing circuitry is configured: to control the receiver circuitry to receive, from the infrastructure equipment of the network via the second communication path, a signal newly identifying an element of the network configured to perform the predetermined process, the newly identified element of the network being one of the previously identified element of the network or a different element of the network (Page 2, discloses DASH client need to know the IP address of the DANE. the DASH client initiates a DNS query [e.g. requesting information identifying an element of the network]  with the DASH client's location, e.g. cell ID. A DNS database is required. Further teaches the DANE is collocated with the eNB, it may need to be relocated to the target eNB during the handover (HO), It 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify new DANE that is collocated to the target eNB after handover to the target eNB as taught by NPL-1 as a predictable alternative to identify network element which is in proximity with the current location of device in order to get better service.

Regarding Claim 7, Oyman teaches  a terminal device according to claim 6, wherein the receiver circuitry receives the signal newly identifying the element of the network, which is configured to perform the predetermined process ([⁋ 0039], the DANE component 204 can operate to provide current network conditions or parameters to the DASH client 206 in order for the DASH client 206 to dynamically select available parameters, defaults, media content versions or configurations of the media during streaming in response to a congestion event. These event indicators [i.e. predetermined condition] (e.g., slowing throughput, a re-buffering, a drop in network bandwidth available, other network parameter falling below a predetermined threshold), or on the fly as a network condition .

Claim 19 is rejected under the same rationale as claim 1.

Claim  8-13, 16-18 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Oyman  in view of NPL “3GPP, Study on SAND for 3GPP multimedia services” (hereinafter “NPL-2”).

Regarding Claim 8, Oyman teaches a terminal device for use with a telecommunications network (Fig. 2, DASH client 206), the terminal device comprising receiver circuitry, transmitter circuitry and processing circuitry (Fig. 16, receiver/transmitter 1610, Processor 1616), wherein the processing circuitry is configured: to control the receiver circuitry to receive data from infrastructure equipment of the network ([Fig. 1, ⁋ 0029], a web browser 122 of the client 120 can request multimedia content using a HTTP GET message 140. The web browser 122 can pull media from the server segment by segment in accordance with the MPD. [Fig. 2, ⁋ 0033], The DANE media origin server component 202 can facilitate delivery of media streams to and from memory based on client requests as a first hop or source of streaming content in a content delivery network. This media ;
to monitor whether a predetermined condition is met, the predetermined condition being met indicating that network assistance by an element of the network for  supporting transmission of the data to the receiver circuitry is potentially required, and, when it is determined that the predetermined condition is met, to control the transmitter circuitry to transmit a request to the infrastructure equipment of the network requesting that a data communication path be established between the element of the network for providing network assistance and the terminal device ([⁋ 0035], DANE component 204 can further control and manage the client request and dynamically operate the delivery of the streaming content based on data presented to the DASH client 206 and messages exchanged with the DASH client over different interfaces on the network. [⁋ 0037], if something goes wrong in the network, or there is a mismatch between the client capabilities and characteristics of the content, this could lead to poor streaming .
Oyman does not explicitly teach, however, NPL-2 teaches to control the receiver circuitry to receive, from the infrastructure equipment of the network, a signal indicating whether the request for a data communication path to be  established  between the element of the network for providing network assistance and the terminal device has been granted ([Fig. 6.6; page 27] discloses how the client is authorized to use Network Assistance. Once the 3GP-DASH client has information about the address to the Network Assistance function the communication between 3GP-DASH client and Network Assistance function can ; and when it is indicated that the request for a data communication path to be established between the element of the network for providing network  assistance and the terminal  device has been granted, to control the at least one of the transmitter circuitry or the receiver  circuitry  to establish  a data communication path between the element of the network for providing network assistance and the terminal device ([Fig. 6.6; page 27] discloses after authenticated in step 2-4, in step 5), Client queries assistance from the Network Assistance function, 6) Network responds with assistance information and 7) Client downloads media segments from the media server. [Page 28], authentication and/or authorization may be performed according to the requirements of the service being delivered. Authentication/authorization for network assistance may also be granted by the DANE directly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to get authorization to connect to the 

Regarding Claim 9, Oyman teaches the terminal device of claim 8, wherein a scope of a session associated with the data communication path depends on an application ([⁋ 0031], The DASH client 206 can be a media player, web browser, decoder, or other video streaming component of a video streaming device. The DASH client device 206 can further be communicatively coupled to DASH-aware network elements (DANE). [⁋⁋ 0038-0039], the DASH client 206 can dynamically change the video configuration, bit rates, resolutions and other parameters adaptively to be able to fetch the content from the server. Therefore, even if the network throughput goes down, for example, the streaming content would be continuous and not be interrupted because the delivery of the content itself or the media player could have switched to a lower version of the content or a different configuration in order to make sure the streaming can remain continuous. …the DANE component 204 can operate to provide current network conditions or parameters to the DASH client 206 in order for the DASH client 206 to dynamically select available parameters, defaults, media content versions or configurations of the media during streaming in response to a congestion event).

Claim 10, Oyman teaches the terminal device of claim 9, wherein the scope of the session is from a launch of playback of a content item of the application until stop of the playback or for a duration of an automated playback reel by the application ([⁋ 0036], The client fully controls the streaming session, i.e., it manages the on-time request and smooth playout of the sequence of segments, potentially adjusting bitrates or other attributes, e.g., to react to changes of the device state or the user preferences being messaged in a dynamic fashion, as well as changes in the network environment. This allows for enabling adaptive streaming according to certain protocols and interfaces. [⁋ 0067], a DASH client 206 can also request or negotiate specific type of throughput from the network, e.g., in order to full-fill specific application requirements).

Regarding Claim 11, although, Oyman teaches if something goes wrong in the network, or there is a mismatch between the client capabilities and characteristics of the content, this could lead to poor streaming experience, especially in a congested environment, which can result in re-buffering events. ..the DASH client 206 can dynamically change the video configuration, bit rates, resolutions and other parameters adaptively to be able to fetch the content from the server [⁋⁋ 0037-0038], however, Oyman does not explicitly teach the terminal device of claim 8, wherein the processing circuitry is further configured: to monitor whether a data boost predetermined condition is met, the data boost predetermined condition being met indicating that additional communication resources are required for transmission of the data from the infrastructure equipment of the network to the receiver circuitry, wherein it is determined that the data boost predetermined condition is met, to control the transmitter circuitry to transmit, via the established data communication path, a request to the element of the network for providing network assistance requesting additional communication resources to be made available for transmission of the data from the infrastructure equipment to the receiver circuitry.
NPL-2 discloses to monitor whether a data boost predetermined condition is met, the data boost predetermined condition being met indicating that additional communication resources are required for transmission of the data from the infrastructure equipment of the network to the receiver circuitry, wherein it is determined that the data boost predetermined condition is met, to control the transmitter circuitry to transmit, via the established data communication path, a request to the element of the network for providing network assistance requesting additional communication resources to be made available for transmission of the data from the infrastructure equipment to the receiver circuitry ([Page 23, 6.4.1.1], A video client send a query for assistance, typically prior to a buffer filling occasion. Within the query message assistance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use throughput boosting to speed up the filling of the client buffer  as taught by NPL-2, because it would ensure the QoE of the client (see section 8.2 of NPL-2).

Regarding Claim 12, although, Oyman teaches event indicators (e.g., slowing throughput, a re-buffering, a drop in network bandwidth available, other network parameter falling below a predetermined threshold) [⁋ 0039], however, Oyman does not explicitly teach the terminal device of claim 11, wherein the data boost predetermined condition comprises a data buffer of the terminal device storing less than a predetermined amount of data ([Page 31], During the video session it may happen that the buffer level is very low due to large changes in the link throughput, and to avoid stalling of the video playout throughput boosting may be used to quickly re-fill the buffer to a certain level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a condition that the buffer level of the client device is very low as taught by NPL-2, because it would ensure boosting data throughput to ensure smooth streaming of video.

Regarding Claim 13, Oyman teaches a terminal device according to claim 8, wherein: the data received from the infrastructure equipment is audio and/or video data; and the predetermined condition comprises a command to view particular audio and/or video data being executed by the processing circuitry ([⁋ 0028] Fig. 1 illustrates a DASH-based streaming framework. A media encoder 114 in the web/media server 112 can encode an input media from an audio/video input 110 into a format for storage or streaming. …a web browser 122 of the client 120 can request multimedia content using a HTTP GET message 140. The web server 118 can provide the client with a MPD 142 for the multimedia content. The MPD can be used to convey the index of each segment and the segment's corresponding 

Regarding Claim 16, Oyman teaches a terminal device according to claim 8, wherein the request transmitted to the infrastructure equipment of the network requesting that the data communication path be established between the element of the network for providing network assistance and the terminal device is provide with a Server and Network-assisted Dynamic Adaptive Streaming over Hypertext Transfer Protocol (HTTP) (DASH) (SAND) message, wherein the SAND message is a SAND message comprising an extension comprising the request that the data communication path be established between the element of the network for providing network assistance and the terminal device ([⁋ 0030], In order to enhance the delivery of DASH content, server and network assisted DASH (SAND) techniques can provide messages between a DASH client 206 and network element(s). [⁋ 0056], send SAND messages (e.g., PER messages via link 338'') to the DASH client(s) 206).

Regarding Claim 17, Oyman teaches A terminal device according to claim 8, wherein, when the data communication path between the element of the network for providing network assistance and the terminal device has been established, the processing circuitry is configured: to control the transmitter circuitry to transmit, via the established data communication path, a request to the element of the network for providing network assistance requesting information identifying an estimated and recommended highest rate from a predetermined plurality of rates available at the terminal device at which the data may be transmitted to the receiver circuitry by the infrastructure equipment of the network ([Fig. 2, ⁋ 0042], metrics and status messages can be messages capable of being sent from DASH clients (e.g., DASH client 206) to DANE based devices/components via an interface path or link 232. … The messages sent by the clients that carry non-metrics information (e.g., requests, capabilities, bandwidths capabilities, indications of available resources, selections of versions, available values or configuration parameters, guarantees, versions or other metadata associated with a network conditions or parameters of a DANE component, server, base station, or a client device) are called status messages. [⁋⁋ 0045, 0065], The metric and status messages can be related to or include one or more throughput parameters, one or more quality of service parameters, and one or more transcoding/transrating parameters, which enable transcoding operations to be offloaded from the media origin server. … The quality of service parameters can ; 
to control the receiver circuitry to receive, from the element of the network for providing network assistance via the established communication path, a signal indicating the identified estimated and recommended highest rate at which the data may be transmitted to the receiver circuitry by the infrastructure equipment of the network ([⁋ 0039], in response to a congestion event. …the content adaptation component 214 can generate a modification of a media presentation of a sequence of segments, the delivery of the streaming media content, or the streaming media content during the delivery to the client device via the media path 234 controlled via the media path interface component 212. The modification to the streaming content can be based on the metric and status messages received via the client-to-DANE interface component 216, which in turn can also be at least partially a function of parameters messages communicated to the DASH client 206. [⁋ 0054], messages can be sent from the DANE components to the DASH client 206 by being processed and transmitted according to particular criteria or parameters that provide indications or options of parameters, parameter values, or media content specification/configurations/versions available for the DASH client 206. [Fig. 4, ⁋ 0066], The PER message 402 comprise indications of availability, for example, to communicate options, selections or other indication for ; and 
to control the receiver circuitry to receive the data from the infrastructure equipment at a rate based on the indicated estimated and recommended highest data rate ([⁋ 0040, modification, for example, can include a transcoding or a transrating of the media for the delivery of a presentation of the media being streamed. …Transrating can be a process by which the media content is converted to a different bit rate while maintaining the original format. …the modification can be a function of or based on the metric and status messages received via the client 206. [0054], The DASH client 206 in turn can communicate by request or selection related to the PER message data content via the metric and status messages to the DANE component 204, the DANE media origin 202, or the third party server 310. [0060], The modification can be implemented, or communicated, …the delivery of the streaming media content being changed (e.g., the bit rate, frame rate, band, or other parameter related to the interface link 234 operation or delivery. [0071], the origin server 202 can transcode the contents in the requested formats. …make .

Regarding Claim 18, although, Oyman teaches if something goes wrong in the network, or there is a mismatch between the client capabilities and characteristics of the content, this could lead to poor streaming experience, especially in a congested environment, which can result in re-buffering events. ..the DASH client 206 can dynamically change the video configuration, bit rates, resolutions and other parameters adaptively to be able to fetch the content from the server [⁋⁋ 0037-0038], however, Oyman does not explicitly teach, but NPL-2 discloses a terminal device according to claim 17, wherein, when a data communication path between the element of the network for providing network assistance and the terminal device has been established, the processing circuitry is configured: to monitor whether a data boost predetermined condition is met, the data boost predetermined condition being met indicating that additional communication resources  are required for transmission of the data from the infrastructure equipment of the network to the receiver circuitry, and, when it is determined that the data boost predetermined condition is met, to control the transmitter circuitry to transmit, via the established data communication path, a request to the element of the network for providing network assistance requesting additional communication resources to be made available for transmission of the data from the infrastructure equipment to the receiver circuitry; to control the receiver circuitry to receive, from the element of the network for providing network assistance via the established data communication path, a signal indicating whether the request for additional network resources to be made available has been granted; and when it is indicated that the request for additional communication resources to be made available has been granted, to control the receiver circuitry to receive the data from the infrastructure equipment using the additional communication resources ([Page 23, 6.4.1.1], A video client send a query for assistance, typically prior to a buffer filling occasion. Within the query message assistance information is provided, such as the available media rates and current media buffer status at the client. The network responses to the query with relevant information to the video client and the network may take actions to assist the video client to better QoE. The query/response procedure is repeated when the video client needs assistance, e.g. prior to a media segment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use throughput boosting to speed up the filling of the client buffer  as taught by NPL-2, because it would ensure the QoE of the client (see section 8.2 of NPL-2)..

Claim 20 is rejected under the same rationale as claim 8.

Claims  14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oyman  in view of NPL-2 further in view of Stockhammer et al. (US 2018/0316740, hereinafter “Stockhammer”).

Regarding Claim 14, although, Oyman teaches link can be selectively activated based on network conditions such as congestion or resource availability a terminal device according to claim 8, wherein, when a data communication path between the element of the network for providing network assistance and the terminal device has been established, the processing circuitry is configured: to monitor whether a further predetermined condition is met, the further predetermined condition being met indicating that network assistance by an element of the network for supporting transmission of the data to the receiver circuitry is no longer potentially required, and, when it is determined that the further predetermined condition is met, to control the transmitter circuitry to transmit a request to the infrastructure equipment of the network requesting that the data communication path between the element of the network for providing network assistance and the terminal device be disconnected; to control the receiver circuitry to receive, from infrastructure equipment of the network, a signal indicating whether the request for the data communication path to be disconnected has been granted; and when it is indicated that the request for the data communication path to be disconnected has been accepted, the processing circuitry is configured to control at least one of the transmitter  circuitry or receiver circuitry to disconnect the data communication path between the element of the network for providing network assistance and the terminal device ([⁋ 0075], submit a request to leave the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disconnect communication when client device stopped streaming as taught by Stockhammer, because it would make the DANE available to serve other client who need network assistance, thus allow using the DANE efficiently.

Regarding Claim 15, Oyman teaches a terminal device according to claim 14, wherein: the data received from the infrastructure equipment is at least one of audio or video data ([⁋ 0028] Fig. 1 illustrates a DASH-based streaming framework. A media encoder 114 in the web/media server 112 can encode an input media from an audio/video input 110 into a format for storage or streaming). 
However, Oyman in view of NPL-2 do not teach, but Stockhammer teaches the further predetermined condition comprises execution by the processing circuitry of a command to view particular audio and/or video data being stopped ([⁋ 0075], submit a request to leave the multicast group [i.e.  requesting that the data communication path be disconnected] when data of the multicast group is no 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the client device stopped playback video as taught by Stockhammer, because it would ensure the client does not need network assistance anymore and make the DANE available to serve other client who need network assistance, thus allow using the DANE efficiently.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Houdaille et al. (US 2016/0330500): Houdaille teaches [⁋ 0089], signaling messages for querying smart caches DANE can be exchanged over an auxiliary communication channel (or path) [e.g., a second, different, communication path] separate from the main channel used to deliver the data, this auxiliary channel being operated independently from the data main channel. [⁋⁋ 0075-0077], smart cache DANE can be identified by: a unique identifier; a connection information, such as a Service Access Point allowing to reach said smart cache. [⁋ 0097] Upon receipt of this signaling message, the smart cache DANE can reply with an updated list that contains the identifiers of the cached segments. 
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/AARON N STRANGE/Primary Examiner, Art Unit 2419